—Judgment, *197Supreme Court, New York County (Patricia Williams, J.), rendered January 9, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, 6 to 12 years and 3 to 6 years, respectively, unanimously affirmed.
Defendant’s challenge for cause was properly denied. The prospective juror gave no indication of actual bias (see, People v Smith, 232 AD2d 209). Concur—Rosenberger, J. P., Ellerin, Nardelli and Tom, JJ.